NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0354n.06

                                          No. 21-1417
                                                                                     FILED
                         UNITED STATES COURT OF APPEALS                        Aug 24, 2022
                              FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk
                                                        )
 UNITED STATES OF AMERICA,
                                                        )
        Plaintiff-Appellee,                             )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
                v.                                      )      COURT FOR THE WESTERN
                                                        )      DISTRICT OF MICHIGAN
 JAVONTAE QUINTEZ WHITE,                                )
        Defendant-Appellant.                            )                            OPINION
                                                        )


Before: MOORE, GRIFFIN, and THAPAR, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Elaine Mamagona and her boyfriend, Ryan Hall, used what they thought was heroin. It

was actually pure fentanyl, both overdosed, and only Hall survived. A jury concluded that

defendant Javontae White distributed the fentanyl that resulted in Mamagona’s death, and the

district court imposed a mandatory sentence of life imprisonment. On appeal, White challenges

the sufficiency of the evidence supporting his conviction and resulting sentence. We affirm.

                                               I.

       Mamagona and Hall were dating in the summer of 2018. They also struggled with

substance abuse.

       On July 7, 2018, Hall purchased a fifth of vodka from a liquor store close to Mamagona’s

apartment in Grand Rapids, Michigan. They drank it, had lunch together at a local soup kitchen,

and then briefly separated so that Hall could cash his paycheck to buy additional alcohol. The
No. 21-1417, United States v. White


couple consumed more vodka back at the apartment, plus Xanax (secured by Hall that day) and

Klonopin (for which Mamagona had a prescription).

       They decided to obtain heroin that evening. So, Hall reached out to Mark Blodgett, a

middleman (and user himself) from whom Hall had previously purchased the opioid. The two

quickly came to an agreement: Hall would give Blodgett one hundred dollars, and Blodgett would

obtain heroin, keep some for himself and give the rest—about a half a gram—to Hall.

       Blodgett and Hall met at a gas station, and Blodgett contacted his source—defendant

Javontae White—to place the order. The two then travelled to an adult theater, where Blodgett

split from Hall to make the purchase. Blodgett met with White in the parking lot for less than five

minutes, exchanged Hall’s money for the drugs, and reconnected with Hall. According to

Blodgett, he handed Hall what he received from White: a “paper fold of drugs” containing a “white

powdery substance.” Hall’s testimony was similar, although he “believe[d]” the drugs—the size

of a fingernail—were in a white “plastic bag.” Hall also testified that Blodgett “told [him]

specifically to be careful” because Blodgett “thought it was fentanyl, laced with fentanyl.” Indeed,

Blodgett told the jury that White’s drugs were “unusually strong,” and that he had twice overdosed

on them, requiring him to be administered the opioid-overdose-countering drug Narcan.

       Hall went right back to Mamagona’s apartment. They immediately “dumped” the drug

“out on the table,” and snorted it with a twenty-dollar bill. Hall and Mamagona passed out within

minutes.

       After using Blodgett’s drugs, Hall would usually reach out to Blodgett to “let [him] know

what he thought.” Blodgett became concerned when he did not hear from Hall that following

morning, so he sent Hall a message to make “sure he was all right.” He was not. Hall woke up in

pain twelve hours later. He was “shaking,” “foggy,” and feeling like he “had been hit by a car”;


                                                -2-
No. 21-1417, United States v. White


blood was pooling in his skin because he was passed out in one position for so long, and his kidneys

were not working properly. He consumed more alcohol and used more drugs obtained from

Blodgett to dull his pain, and then he discovered Mamagona’s dead body. Hall secured police

assistance and was transported to a hospital where he received a dose of Narcan to counteract his

opioid overdose.

        Law enforcement officials quickly worked with Hall to identify the source of the drugs that

killed Mamagona. On that very same day, an undercover agent posed as Hall’s friend and met

Blodgett at the same gas station, who then arranged for another purchase from White. The “deal”

was for “[e]xactly the same thing”—one hundred dollars of heroin, some of which would again go

to Blodgett. When Blodgett returned from the purchase, he gave the agent “folded pieces of paper

that contained some white powder.” The substance field tested preliminarily positive for heroin,

but a subsequent lab analysis determined it was pure fentanyl.            The white substance on

Mamagona’s table similarly tested positive for fentanyl. With additional help from Blodgett and

surveillance, law enforcement officials arrested White that same day. He possessed fentanyl and

cocaine at the time of his arrest.

        Kent County Medical Examiner Dr. Stephen Cohle performed an autopsy on Mamagona.

He concluded that “[h]er cause of death was acute fentanyl, ethanol and methamphetamine

toxicity.” So, he wrote on her death certificate that she “[o]verdosed on a combination of drugs.”

Dr. Cohle listed the three substances on his autopsy report “in the order of importance in causing

the death.” Fentanyl, in his view, “was the most, far and away actually, . . . important cause of her

death.” Her fentanyl blood level was ten nanograms per milliliter and her eye fluid level was

thirteen nanograms per milliliter.     These measurements are several times (three and four,

respectively) more than what doctors refer to as the drug’s “therapeutic” range—i.e., the amount


                                                -3-
No. 21-1417, United States v. White


of drugs in a person’s body that provides safe, “optimal results”—and were instead “well within

the reported lethal range.” Based on the level of fentanyl in her body, Dr. Cohle concluded that

the fentanyl alone “would have been enough to kill her even if there had been no other drugs in

her body at the time of death.” Moreover, Dr. Cohle testified that “but-for the fentanyl, . . . she

would not have died.” Dr. Cohle opined that she died “probably minutes . . . after taking the

fentanyl.” He listed ethanol and methamphetamine as contributing factors because her levels were

elevated, but not dangerously so like her fentanyl levels.

       In addition to Dr. Cohle, two other expert witnesses testified about the role fentanyl played

in Mamagona’s death. First, the government’s independent medical toxicologist, Dr. Bryan Judge

presented testimony and conclusions that largely tracked Dr. Cohle’s—that she died “specifically

[from] her use of fentanyl” and that neither ethanol nor methamphetamine, although present in her

system at elevated levels, caused her death.

       Dr. Yale Caplan, also a toxicologist, testified on White’s behalf. He disagreed with Drs.

Cohle and Judge. In his view, Mamagona died of “a mixed toxicology death” and that it was

impossible to tell which of the drugs present in her body caused her death. That is, she “could

have died given [her ethanol and methamphetamine] levels” without fentanyl. So, he concluded,

“her death was the result of the ingestion of multiple drugs in sufficient concentrations.” Dr.

Caplan also questioned the veracity of the other doctors’ reliance on the elevated fentanyl levels,

noting that those higher values could have been a reflection of postmortem redistribution.

       A grand jury indicted White on three counts: (1) distributing fentanyl resulting in death;

(2) distributing fentanyl; and (3) possession with the intent to distribute fentanyl and cocaine, all

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The indictment’s second and third counts

stemmed from the controlled buy (count two) and the drugs in White’s possession at the time of


                                                -4-
No. 21-1417, United States v. White


his arrest (count three). In September 2020, a jury convicted White on those counts, but could not

reach a unanimous verdict on the resulting-in-death count; so, the district court declared a mistrial

on count one. White was retried in January 2021 and convicted. Because White had “a prior

conviction for a felony drug offense,” his death-resulting conviction carried a mandatory term of

life imprisonment. § 841(b)(1)(C). The district court imposed such a sentence. White timely

appeals, challenging only the sufficiency of the evidence supporting his resulting-in-death

conviction and its mandatory life-imprisonment sentence.1

                                                   II.

        A defendant claiming insufficient evidence to support a conviction “faces a high bar” on

appeal. United States v. Persaud, 866 F.3d 371, 379–80 (6th Cir. 2017). This is because we must

uphold a jury’s conviction if, “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). We can sustain a conviction

based on circumstantial evidence alone, and the evidence need not disprove every hypothesis

except that of guilt. United States v. Lindo, 18 F.3d 353, 357 (6th Cir. 1994). A sufficiency claim

does not allow us to “weigh the evidence presented, consider the credibility of witnesses, or

substitute our judgment for that of the jury.” United States v. Jackson, 470 F.3d 299, 309 (6th Cir.

2006) (citation omitted). Rather, we “draw all available inferences and resolve all issues of

credibility in favor of the jury’s verdict.” Id. (citation omitted).




        1
         White also suggests that the district court erred when it declined to give a proximate-cause
jury instruction. But he forfeited this issue by failing to include it within his statement of issues,
see United States v. Calvetti, 836 F.3d 654, 664 (6th Cir. 2016), and even if he did not, circuit
precedent forecloses his position, see United States v. Jeffries, 958 F.3d 517, 520–22 (6th Cir.
2020).
                                                   -5-
No. 21-1417, United States v. White


       White challenges the sufficiency of the evidence supporting the “death results”

enhancement mandated by § 841(b)(1), which “is an element that must be submitted to the jury

and found beyond a reasonable doubt.” Burrage v. United States, 571 U.S. 204, 210 (2014). To

impose such an enhancement, a jury must find: (1) knowing or intentional distribution of a

controlled substance; and (2) “death caused by . . . the use of that drug.” Id. Because White admits

he knowingly distributed a controlled substance to Blodgett, White’s appeal focuses on two aspects

of the second element.

                                                A.

       For § 841(b)(1)’s death-resulting enhancement to apply, a jury must find that the defendant

was “part of the distribution chain” to the overdose victim. United States v. Hamm, 952 F.3d 728,

747 (6th Cir. 2020). White asserts there is an evidentiary “gap” between the drugs he sold to

Blodgett and those consumed by Mamagona, and therefore no rational jury member could link his

drugs to her death. See United States v. Ewing, 749 F. App’x 317, 329 (6th Cir. 2018). This

argument hinges on his contention that he sold heroin—not fentanyl—to Blodgett. Because there

was no evidence demonstrating Mamagona used heroin that day, he contends that his drugs fell

outside the distribution chain of the drugs that killed Mamagona. We disagree.

       At the outset, it is immaterial that all parties involved discussed the distribution of heroin

as the government was not required to establish that White knew he sold fentanyl for the jury to

convict him under § 841(a). United States v. Mahaffey, 983 F.3d 238, 242–43 (6th Cir. 2020).

Regardless, the record evidence makes clear that both Blodgett and Hall had reason to suspect that

the substance White delivered contained fentanyl. Blodgett told Hall to “be careful” because he

thought “it was fentanyl, laced with fentanyl,” and separately stated that White’s drugs were

“unusually strong,” and that he had twice overdosed on them and had to be administered Narcan.


                                                -6-
No. 21-1417, United States v. White


These circumstances strongly support the conclusion that White distributed fentanyl. See United

States v. Davis, 970 F.3d 650, 658 (6th Cir. 2020) (rejecting a similar Ewing-based argument,

commenting that “a rational jury could find that [a buyer] thought he was getting heroin but

unknowingly received the much stronger fentanyl” in part because witnesses “suspected [the

defendant] might be selling fentanyl because of the potency of his drugs”).

       Consider too the evidence gathered the very next day. No one disputes the substance

collected from Mamagona’s apartment was pure fentanyl or that Hall had to be administered

Narcan to counter the fentanyl’s effects. More importantly, White possessed pure fentanyl two-

times-over on July 8, 2018. Recall that agents conducted a controlled drug buy that day for the

“same” deal and it tested positive for pure fentanyl.2 The same goes for the drugs White possessed

when he was arrested a few hours later.

       White resists this strong evidence, intimating that Blodgett’s and Hall’s differing

packaging testimony—a paper fold (Blodgett) versus a plastic bag (Hall)—and Blodgett’s prior

contacts with other heroin dealers (including on July 7, 2018) demonstrates Blodgett gave Hall

drugs different than those obtained from White. This is at best speculation insufficient to pass

over a sufficiency challenge’s high hurdle. United States v. Sadler, 24 F.4th 515, 547–49 (6th Cir.

2022); see also United States v. Simer, 835 F. App’x 60, 65–66 (6th Cir. 2020) (“[C]onjecture over


       2
         White claims it tested positive for heroin; that is true but not the whole picture—it
preliminarily tested positive for heroin in the field, but a lab determined it was pure fentanyl. He
also suggests the government failed to lay a proper foundation establishing that the drugs the lab
tested were the same drugs from the controlled buy. But he did not object to the lab reports’
foundation or their admission and does not contend here the district court erred in admitting the
evidence or permitting the lab technician to testify about them. To the extent this new evidentiary
concern can be interpreted as a sufficiency-of-the-evidence argument, White forfeited it by not
developing it in his otherwise specific Rule 29 motion, Hamm, 952 F.3d at 739–40, and by raising
it for the first time in reply, United States v. Galaviz, 645 F.3d 347, 362 (6th Cir. 2011); and
regardless, it goes to something not within our purview—the weight of the evidence, Jackson, 470
F.3d at 309.
                                                -7-
No. 21-1417, United States v. White


the possibility of unknown intervening sources of drugs is not unfamiliar in this setting. Nor is it

typically compelling.” (collecting cases)). Faced with evidence establishing White possessed and

distributed pure fentanyl the very next day after the transaction in question, any rational jury

member could have concluded the testimony was not inconsistent, for Hall was equivocal when

describing the packaging (“I believe”) and Blodgett confirmed there was “[n]o doubt” that the

drugs in question came from defendant. And even if it was inconsistent, it at most raises a

credibility issue reserved for the jury (and one we must resolve in favor of the verdict).3 Jackson,

470 F.3d at 309.

       For these reasons, any rational juror could conclude the government established White was

“part of the distribution chain to the overdose victim.” Hamm, 952 F.3d at 741.

                                                B.

       That brings us to the causation component of White’s appeal. In Burrage, the Supreme

Court set forth what it means for a death to “result[] from” under § 841(b)(1). 571 U.S. at 210–

19. The Supreme Court held that this phrase’s “ordinary meaning,” is one of “actual causality.”

Id. at 211. Thus, the government is required to prove “that the harm would not have occurred in

the absence of—that is, but for—the defendant’s conduct.” Id. (internal quotation marks omitted).

This “straw that broke the camel’s back” approach “represents the minimum requirement for a

finding of causation.” Id. (internal quotation marks and emphasis omitted). So, we have

commented, “there are two ways to satisfy the causation requirement of 21 U.S.C. § 841(a)(1) with

a ‘death results’ enhancement under § 841(b)(1)(C): one can provide drugs that are either an


       3
        White additionally speculates that it could not have been fentanyl he sold to Blodgett
because Blodgett did not react like Hall or Mamagona. But this is easily explainable—the jury
heard expert testimony about how one who is less experienced with opioid use (like Mamagona)
is “much more susceptible to the central nervous system and respiratory depressant effects” than
those who are more experienced (like Blodgett).
                                                -8-
No. 21-1417, United States v. White


independent, sufficient cause of the victim’s death or a but-for cause.” United States v. Allen, 716

F. App’x 447, 450 (6th Cir. 2017). White asserts Mamagona died due to a combination of drugs,

and therefore the government did not sufficiently establish fentanyl’s link to her overdose under

either standard. Because any rational juror could conclude the evidence more than established a

but-for finding, we are not persuaded.4

        Where, as here, “use of the controlled substance ‘combines with other factors to produce’

death,” Burrage’s but-for causation element is satisfied if the “death would not have occurred

‘without the incremental effect’ of the controlled substance.” United States v. Volkman, 797 F.3d

377, 392 (6th Cir. 2015) (quoting Burrage, 571 U.S. at 211). We have upheld convictions under

this standard by relying on testimony from medical experts opining that due to the high dose of a

drug in a decedent’s blood, he “died because of” the drug, and had it not been used, “he would not

have died at that time.” Hamm, 952 F.3d at 738; see also Sadler, 24 F. 4th at 548 (similar); Davis,

970 F.3d at 658 (similar); United States v. Whyte, 795 F. App’x 353, 364–65 (6th Cir. 2019).

(similar).

        Comparable evidence was presented to White’s jury. It heard how high Mamagona’s

fentanyl level was—between three and four times the drug’s “therapeutic” value, depending upon

from where it was measured. The medical examiner told the jury about the importance of that

level, and its relative weight compared to the presence of other substances: the amount of fentanyl

in her body was “well within the reported lethal range” and that “fentanyl was the most, far and

away actually, . . . important cause of her death.” That is, “but-for the fentanyl in Ms. Mamagona’s

body, she would not have died.” And the government presented corroborating expert witness



        4
       We therefore do not address whether the government also established fentanyl was an
independent, sufficient cause.
                                                -9-
No. 21-1417, United States v. White


testimony by Dr. Judge, who similarly opined that “she died from drug toxicity, specifically her

use of fentanyl.”

       White says otherwise, claiming there is only one way to look at the medical evidence—

that Mamagona died due to a combination of drugs and that it was impossible to isolate fentanyl

as causing her death (as his own expert opined). It is true, and undisputed, that she had a variety

of substances in her system when she died. And there is no doubt that the medical examiner’s

report and death certificate list a combination of drugs as contributing to her death. But this

argument asks us to go beyond our role as appellate judges—to take a side on the battle of

the experts. See Volkman, 797 F.3d at 394. And any rational jury member could have credited the

testimony of the government’s physicians—testimony that is akin to other death-results cases—

over White’s own expert. See, e.g., Hamm, 952 F.3d at 738; Sadler, 24 F. 4th at 548; Davis, 970

F.3d at 658; Whyte, 795 F. App’x at 364–65.

       Most problematic for White is Davis. There we approved of the very testimony given in

this case, holding that “[a] rational jury . . . could have found that [the decedent]’s death ‘resulted

from his use of’ [the defendant]’s drugs. Based on the fentanyl in [the decedent]’s blood, the

coroner opined that ‘the use of fentanyl was the but for cause of his death.’ The enhancement

requires nothing more.” 970 F.3d at 658 (brackets and citation omitted). True, that sounds like a

legal conclusion outside the scope of an expert’s testimony, but Dr. Cohle said the same thing

without the legalese when he opined that fentanyl was the most important cause of her death and

that she would not have died had she not taken fentanyl that night.5 And yes, one could find it


       5
        This distinguishes White’s main case, United States v. Ford, 750 F.3d 952 (8th Cir. 2014),
because there, the medical evidence established the “cause of death was the combination of
multiple drugs” and that the drug at issue there—morphine—was just a “contributing factor.” Id.
at 955 (emphasis omitted). Indeed, the medical examiner “could not say whether [the decedent]
would have died without the morphine in his system.” Id. (emphasis omitted).
                                                 -10-
No. 21-1417, United States v. White


inconsistent to testify as such but then also list the combination of drugs as her cause of death on

the autopsy and death certificate. But Dr. Cohle explained his reasoning to the jury, testifying that

it was his practice to list elevated substance levels (like ethanol and methamphetamine here) as

contributing factors based on Centers for Disease Control protocols; whether he was credible when

he did so was for the jury to decide. Volkman, 797 F.3d at 394.

       A rational juror, therefore, could conclude the government established fentanyl was the

but-for cause of Mamagona’s death.

                                                III.

       For these reasons, we affirm the district court’s judgment.




                                                -11-